Appeal from an order on reargument which inter alia directed the Sheriff of Nassau County to deliver a deed of appellant’s individual interest *754in certain real property to respondent (Civ. Prac. Act, § 979) as directed by a judgment entered April 3, 1958, and denied respondent’s motion to punish appellant for contempt. The appeal is from all of said order except that portion thereof which denies respondent’s motion to punish appellant for contempt. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldoek, Murphy, Hallman and Kleinfeld, JJ., concur.